DETAILED ACTION
Status of Claims
This is a non-final office action on the merits in response to the arguments and amendments filed on 16 February 2021 and the request for continued examination filed on 16 February 2021. 
Claims 22 and 23 are new. Claims 11, 13-17, 20, and 21 were amended. Claims 11, 13-17, and 19-23 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15, 20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims not listed below are rejected for dependency. 

Claim 14 recites “a calibration device arranged to calibrate the system based on the detected deposition of the at least one sensor so as to learn a physical signature of the deposition.” This limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function or to clearly link the structure, material, or acts to the function. Assuming that these limitations are to be implemented by a computer device, the specification fails to provide an algorithm for the “calibrate the system based on the detected deposition of the at least one sensor so as to learn a physical signature of the deposition” function.
Applicant has identified [0023] of the pre-grant publication as providing the algorithm for the identified 112(f) limitation:
[0023] In use, a user may initially train the sensor 3 by performing a form of calibration where the cycle is starting and/or finishing such that the sensor may learn the signature of a detectable incident. However, it will be appreciated that, over time, a library of signatures may be developed (e.g. the sound signature of different brands of washing machine; the permeability, permittivity signature of strawberry jam).

As such, it does not provide an algorithm for performing the identified functionality. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claim 20 similarly invokes 112(f) through “a calibration step of calibrating the system based on at least one detected deposition of the at least one sensor so as to learn a physical signature of the deposition based on at least the motion measurement of the container”, and is similarly rejected.  

Claim 15 recites “the processor being operable on the cloud computing platform.” The language “being operable on the cloud computing platform” suggests that the element operable is executed by the cloud computing platform. However, the ordinary and customary meaning of processor refers to a physical object which is not executable. As such, the scope of the claim would be unclear to one of ordinary skill of the art, rendering the claim indefinite. 
	For the purposes of examination, the limitation will be interpreted as requiring the processor to be part of the cloud computing platform.

	Claim 22 recites “wherein the at least one sensor is further configured to detect permeability or permeability of packaging.” Claim 23, which appears to be parallel to claim 22, recites “detected based on a measure of permittivity or permeability”. It would be unclear to one of ordinary skill in the art whether the first “permeability” recited in claim 22 is a typographical error for “permittivity”, or whether it is describing permeability at large in contrast to “permeability of packaging”. As such, the scope of the claim would be unclear to one of ordinary skill in the art, rendering the claim indefinite. 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11, 13-17, and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 17, which is representative of claim 1, recites in part a method of monitoring a container used by a user comprising the steps of: performing, at least a visual reading of packaging indicative of a product, which is in proximity to the container, and a motion measurement of the container; detecting, a plurality of depositions in the container of packaging indicative of a product, the plurality of depositions being detected based on at least the visual reading and the motion measurement; determining, a consumption rate of the product based on the plurality of detected depositions of the product; and generating, a second signal triggering a replenishment of the product based on the consumption rate. The 2019 PEG enumerated three groupings of abstract idea, one of which is defined as “Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion” (MPEP 2106.04(a)). Observing depositions of a product in a container, determining a rate of consumption, and causing replenishment of the product based on the consumption are all mental processes. As such, the claim is determined to describe a mental process, and is therefore determined to recite an abstract idea. 
	Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate the abstract idea into a practical application. The claims recite the additional element of a processor. The processor is recited at an extreme level of generality and may be interpreted as describing a generic computing device used to implement part of the abstract idea. As such, this additional element does not integrate the abstract idea into a practical application. The claims further recite the additional elements of at least one sensor device attached to the container and a processor and transmitting from the at least one sensor device to a processor a first signal. Note that the sensor is recited at an extreme level of generality. These additional elements do not reflect any improvement to technology, do not require the use of a particular machine, do not effect the transformation of an article, and do not meaningfully limit the abstract idea. Instead, these additional elements only generally link the transmitting means which is interpreted under 112(f) and the specification to refer to a router. The inclusion of a router to transmit data does not reflect any improvement to technology, does not require the use of a particular machine, does not effect the transformation of an article, and does not meaningfully limit the abstract idea. Instead, this additional element only generally links the abstract idea to a technological environment involving networked electronic sensors. There are no further additional elements. When considered as a combination, the additional elements only generally link the abstract idea to a computerized technological environment involving networked electronic sensors. As such, the combination of additional elements does not integrate the abstract idea into a practical application. As the additional elements do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea.
	In Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite a processor which may be interpreted as a generic computing device implementing the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of a sensor and transmitting from the at least one sensor device to a processor. However, Kindo et al. (US 2004/0225425 A1) demonstrates (“in a conventional technique shown in FIG. 14, a network camera 511 placed in a house (home) is connected to an Internet network” [0005]) that networked sensors were conventional over a decade prior to the claimed invention’s priority date. As such, these additional elements do not amount to significantly more. As previously noted, the claims recite the additional element of a transmitting means which is interpreted under 112(f) and the specification to refer to a router. However, Ogura (US 2005/0286282 A1) demonstrates that routers were conventional long before the priority date of the claimed invention (“conventional network router” [0002]). As such, this additional element does not amount to significantly more. There are no further additional 
	Dependent claims 13 and 19 recites the additional element of where the sensor comprises a bar code reader or reading a bar code. This additional element does not reflect any improvement to technology, does not require the use of a particular machine, does not effect the transformation of an article, and does not meaningfully limit the abstract idea. Instead, this additional element only generally links the abstract idea to a technological environment involving networked bar code readers. As such, this additional element does not integrate the abstract idea into a practical application. Further, Gilham (US 2003/0167241 A1) demonstrates that bar code readers and reading bar codes was conventional long before the priority date of the claimed invention (“bar code readable with a conventional bar code reader” [0022]). As such, this additional element does not amount to significantly more than the abstract idea. Dependent claims 14 and 20 further narrows the abstract idea, but the claims continue to recite an abstract idea. Further, the additional elements neither integrate the narrowed abstract idea into a practical application nor amount to significantly more than the abstract idea.  Dependent claim 15 recites the additional element of a cloud computing platform. This additional element does not reflect any improvement to technology, does not require the use of a particular machine, does not effect the transformation of an article, and does not meaningfully limit the abstract idea. Instead, this additional element only generally links the abstract idea to a technological environment involving networked devices. As such, this additional element does not integrate the abstract idea into a practical application. Further, Bursey (US 2009/0089078 A1) demonstrates that cloud computing was conventional long before the priority date of the claimed invention (“Cloud computing is a general concept that incorporates software as a service (SaaS), Web 2.0 and other recent, well-known technology trends” [0062]). As such, this additional element does not amount to significantly more than the abstract idea. Dependent claims 16 router device or the transmission of data. However, this additional element continues to fail to either integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Dependent claims 22 and 23 recite the additional element of detecting or measuring permeability. This additional element does not reflect any improvement to technology, does not require the use of a particular machine, does not effect the transformation of an article, and does not meaningfully limit the abstract idea. Instead, this additional element only generally links the abstract idea to a technological environment involving networked bar code readers. As such, this additional element does not integrate the abstract idea into a practical application.  However Uyama (US 2004/0202485 A1) demonstrates that permeability sensors and permeability measuring were conventional long before the priority date of the claimed invention (“the permeability sensor 45 is the same as a conventional one.” [0089]). As such, this additional element does not amount to significantly more than the abstract idea. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mager et al. (US 2013/0218511 A1) in view of Ma et al. (US 2016/0217417 A1) and Castel et al. (US 2014/0101058 A1).

Regarding Claim 11: Mager discloses a system for monitoring a container used by a user, the system comprising:
at least one sensor communicably attached to the container, the at least one sensor arranged to perform at least a reading of product packaging indicative of a product, which is in proximity to the container, and a measurement of the container and detect a current deposition in the container of a product using at least the reading and the measurement 
a transmitter arranged to transmit the detected deposition including data associated with at least the reading and the measurement of the at least one sensor to a processor (The identification and quantity data may be sent over network 115 to a central server computer system 120. See at least [0035]. Also: Each weight sensing surface 110 may operate to communicate with network 115 through a network connection, a wireless connection (e.g., a IEEE 802.11, Zigbee.TM., Bluetooth.TM. connection, or other wireless standard), or may otherwise connect to a central node in a user system 105 that then communicates over network 115. See at least [0035]. Also: The central server computer system 120 may collect item and quantity data and provide various consumption-related information based on the collected data. … The weight sensing surface 110-a may provide a weight of the bag, along with the identification code, which is used by the central server computer system to determine that the identification code indicates that the item is sugar. See at least [0036]);
the processor arranged to determine a rate of consumption of the product based on a plurality of detected depositions of the product in the container including the current deposition (Initially, at block 1205, identification and quantity data for one or more consumable items is received from a plurality of remote weight sensing devices. Such data may be received from a weight sensing surface such as described above. For example, a container of eggs may be placed on a weight sensing surface. The weight sensing surface may interrogate a tag on the egg container that identifies the container as containing eggs. A weight associated with the container is determined, with the weight and identification information received according to block 1205. In some examples, a time is associated with the weight and identification information that may be used to provide information related to the time of consumption. A consumption metric is determined for the one or more consumable items based on the received data, as noted at block 1210. Continuing with the above example, the received weight and identification data may be compared to one or more previous weights of that particular item, and a difference in weight used to determine a quantity of the item that has been consumed. In the example of the container having eggs, a quantity of eggs consumed for one or more time periods may be determined as the consumption metric. Consumption-related information is generated, at block 1215, based on the consumption metric. See at least [0056]. Also: The method 1200 may, for example, be performed by a central server computer system), and 
generate a signal triggering replenishment of the product based on the consumption rate (The consumption metric may include a rate of consumption for a consumable item, and generating a replenishment notice may include determining, based on the rate of consumption, that the consumable item is forecast to be depleted within a preset time period, and generating the replenishment notice. See at least [0008]. Also: A consumption metric is determined for the consumable item(s) based on differences in quantity over time and a threshold level associated with the item(s), according to block 1710. A replenishment notice is generated to a user indicating that one or more consumable items are projected to be depleted within a preset time period based on the consumption metric, as indicated at block 1715. See at least [0061]. Also: A web-based interface may also be provided that a user may access from any web-enabled device to monitor and manage inventory, recipes, alerts, and user settings. See at least [0037]).

Mager does not explicitly disclose where the sensor performs a visual reading of product packaging or a motion measurement of the container. 
Ma teaches at least one sensor communicably attached to a container (The storage structure 305 includes an inventory records database 315 and one or more cameras 320 that are coupled with the storage structure 305. See at least [0023]), the at least one sensor arranged to perform at least a visual reading of product packaging indicative of a product, which is in proximity to the container (It then determines … whether an object 313 is being held in the hand during the motion (step 215.) If there is an object 313 being held in the hand, then the object 313 is identified (step 215). See at least [0049]. Also: the storage structure 305 identifies the object 313 based on the one or more images captured of the carrier 310 and/or the object 313 in step 110. See at least [0034]), and a motion measurement of the container (the storage structure 305 optionally detects the opening of the door, latch or seal to the storage structure 305. This detection step may help indicate that an object 313 will soon be removed from and/or placed in the storage structure 305. See at least [0046]) and detect a current deposition in the container of a product using at least the visual reading and the motion measurement (The storage structure 305 determines which of the above four models match the motions and actions of the user. Based on this 
Mager provides a system for determining a consumption rate based on sensors which detect when users place products in a refrigerator, which differs from the claimed invention by the substitution of Mager’s weight sensor for a sensor which takes visual readings and motion measurements. However, Ma demonstrates that the prior art already knew of using cameras and motion sensors for detecting placement of products in a refrigerator. One of ordinary skill of the art could immediately and trivially substitute Ma’s product placement sensors into Mager’s system to replace Mager’s weight based sensors. One of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would determine consumption rates based on camera observations. As such, the identified substitution would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Mager and the teachings of Ma. 

Further, Mager does not explicitly disclose a transmitting means, where transmitting means is interpreted under 112(f) to specifically refer to a router.
Castel teaches a router (This information is collected and stored at 202 in a data store linked to the data harvesting unit (24) and then may be sent wirelessly over the Internet through a wireless router (36). See at least [0241]. Also: The data harvesting unit (24) may connect via the Internet to the central server computer (34) using the consumer's WIFI router (36). See at least [0242]).
Mager and Ma provides a system where a sensor detects product placement information and uses generic networking element to transmit that information to a remote system, which differs from the claimed invention by the substitution of the generic networking element for a router. Castel demonstrates that the prior art already knew of routers as a device for sending information to a remote system. One of ordinary skill in the art could have trivially substituted the router of Castel into the system of Mager and Maggio. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a sensor detecting container information and transmitting it to a remote system through a router. As such, the claimed invention would have been obvious to one of ordinary skill in the 

Regarding Claim 13: Mager in view of Ma and Castel teaches the above limitations. Additionally, Ma teaches wherein the sensor comprises a bar code reader arranged to read a bar code on the packing deposited in the container (the object 313 (e.g., a consumer product, a bag, etc.) includes a bar code, and the storage structure 305, a camera, sensor, scanner or other device in the storage system reads the bar code and identifies the item based on the bar code. See at least [0038]). The motivation to combine Mager, Ma, and Castel is the same as explained under claim 11 above, and is incorporated herein.

Regarding Claim 14: Mager in view of Ma and Castel teaches the above limitations. Additionally, Mager discloses wherein the system further comprises a calibration device arranged to calibrate the system based on the detected deposition of the at least one sensor so as to learn a physical signature of the deposition (Initially, at block 1205, identification and quantity data for one or more consumable items is received from a plurality of remote weight sensing devices. Such data may be received from a weight sensing surface such as described above. For example, a container of eggs may be placed on a weight sensing surface. The weight sensing surface may interrogate a tag on the egg container that identifies the container as containing eggs. A weight associated with the container is determined, with the weight and identification information received according to block 1205. In some examples, a time is associated with the weight and identification information that may be used to provide information related to the time of consumption. A consumption metric is determined for the one or more consumable items based on the received data, as noted at block 1210. Continuing with the above example, the received weight and identification data may be compared to one or more previous weights of that particular item, and a difference in weight used to determine a quantity of the item that has been consumed. In the example of the container having eggs, a quantity of eggs consumed for one or more time periods may be determined as the consumption metric. Consumption-related information is generated, at block 1215, based on the consumption metric. See at least [0056]. Also: The method 1200 may, for example, be performed by a central server computer system). 

Regarding Claim 15: Mager in view of Ma and Castel teaches the above limitations. Additionally, Mager discloses a cloud computing platform having one or more servers and a database coupled to the one or more servers, the processor being operable on the cloud computing platform (The central server computer system 120 may, for example, be made up one or more server computers, personal computers, workstations, web servers, or other suitable computing devices, and the individual computing device(s) for a given server may be local or remote from each other. See at least [0036]. Also: an example of a central server computer system 120-c is described. … A database 420 is coupled with the collector module 410. See at least [0046] and Fig. 4). 

Regarding Claim 16: Mager in view of Ma and Castel teaches the above limitations. As previously noted in combination with Mager, Castel teaches a router device, the router device being configured in transmitting data from the at least one sensor to the processor (This information is collected and stored at 202 in a data store linked to the data harvesting unit (24) and then may be sent wirelessly over the Internet through a wireless router (36). See at least [0241]. Also: The data harvesting unit (24) may connect via the Internet to the central server computer (34) using the consumer's WIFI router (36). See at least [0242]). The motivation to combine Mager, Ma, and Castel is the same as explained under claim 11 above, and is incorporated herein.

Claims 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mager et al. (US 2013/0218511 A1) in view of Ma et al. (US 2016/0217417 A1). 

Regarding Claim 17: A method of monitoring a container used by a user comprising the steps of:
performing, by at least one sensor device attached to the container, at least a reading of packaging indicative of a product, which is in proximity to the container, and a measurement of the container (A user system 105 is connected to one or more weight sensing surfaces 110. The weight sensing surfaces 110 may include components to identify items placed on the surface, as well as a weight of the item. … a weight sensing surface 110 may include one or more Radio Frequency Identification 
detecting, by the at least one sensor device, a plurality of depositions in the container of packaging indicative of a product, the plurality of depositions being detected based on at least the reading and the measurement of the at least one sensor device  (A user system 105 is connected to one or more weight sensing surfaces 110. The weight sensing surfaces 110 may include components to identify items placed on the surface, as well as a weight of the item. … a weight sensing surface 110 may include one or more Radio Frequency Identification (RFID) interrogators that are able to read RFID tags that are located on consumable items. The RFID interrogators are also able to determine a location of the consumable items on the weight sensing surface 110. The weight sensing surfaces 110 may also be able to determine a weight of the item, which may be used to determine quantity data related to the item. …  The user systems 105 each may include a number of weight sensing surfaces 110 located in different areas, such as in a refrigerator, in a pantry, and/or in a medicine cabinet, for example. See at least [0035]. Also: receives periodic updates of identification and quantity data for the one or more consumable items … the consumption metric may be determined based on an average rate of depletion of one or more first consumable items across a plurality of replenishments of the one or more consumable items. See at least [0011]). 
transmitting, from the at least one sensor device to a processor, a first signal including data identifying the detected depositions, the data including information associated with at least the reading and the measurement performed by the at least one sensor (The identification and quantity data may be sent over network 115 to a central server computer system 120. See at least [0035]. Also: Each weight sensing surface 110 may operate to communicate with network 115 through a network connection, a wireless connection (e.g., a IEEE 802.11, Zigbee.TM., Bluetooth.TM. connection, or other wireless standard), or may otherwise connect to a central node in a user system 
determining, by the processor, a consumption rate of the product based on the plurality of detected depositions of the product (Initially, at block 1205, identification and quantity data for one or more consumable items is received from a plurality of remote weight sensing devices. Such data may be received from a weight sensing surface such as described above. For example, a container of eggs may be placed on a weight sensing surface. The weight sensing surface may interrogate a tag on the egg container that identifies the container as containing eggs. A weight associated with the container is determined, with the weight and identification information received according to block 1205. In some examples, a time is associated with the weight and identification information that may be used to provide information related to the time of consumption. A consumption metric is determined for the one or more consumable items based on the received data, as noted at block 1210. Continuing with the above example, the received weight and identification data may be compared to one or more previous weights of that particular item, and a difference in weight used to determine a quantity of the item that has been consumed. In the example of the container having eggs, a quantity of eggs consumed for one or more time periods may be determined as the consumption metric. Consumption-related information is generated, at block 1215, based on the consumption metric. See at least [0056]. Also: The method 1200 may, for example, be performed by a central server computer system);
generating, by the processor, a second signal triggering a replenishment of the product based on the consumption rate (The consumption metric may include a rate of consumption for a consumable item, and generating a replenishment notice may include determining, based on the rate of consumption, that the consumable item is forecast to be depleted within a preset time period, and generating the replenishment notice. See at least [0008]. Also: A consumption metric is determined for the consumable item(s) based on differences in quantity over time and a threshold level associated with 

Mager does not explicitly disclose where the sensor performs a visual reading of product packaging or a motion measurement of the container. 
Ma teaches at least one sensor communicably attached to a container (The storage structure 305 includes an inventory records database 315 and one or more cameras 320 that are coupled with the storage structure 305. See at least [0023]), the at least one sensor arranged to perform at least a visual reading of product packaging indicative of a product, which is in proximity to the container (It then determines … whether an object 313 is being held in the hand during the motion (step 215.) If there is an object 313 being held in the hand, then the object 313 is identified (step 215). See at least [0049]. Also: the storage structure 305 identifies the object 313 based on the one or more images captured of the carrier 310 and/or the object 313 in step 110. See at least [0034]), and a motion measurement of the container (the storage structure 305 optionally detects the opening of the door, latch or seal to the storage structure 305. This detection step may help indicate that an object 313 will soon be removed from and/or placed in the storage structure 305. See at least [0046]) and detect a current deposition in the container of a product using at least the visual reading and the motion measurement (The storage structure 305 determines which of the above four models match the motions and actions of the user. Based on this determination, the storage structure 305 then updates the inventory records database 315 (step 240). See at least [0056] and Fig. 2). 
Mager provides a system for determining a consumption rate based on sensors which detect when users place products in a refrigerator, which differs from the claimed invention by the substitution of Mager’s weight sensor for a sensor which takes visual readings and motion measurements. However, Ma demonstrates that the prior art already knew of using cameras and motion sensors for detecting placement of products in a refrigerator. One of ordinary skill of the art could immediately and trivially 

Regarding Claim 19: Mager in view of Ma teaches the above limitations. Additionally, Ma teaches wherein the detecting step comprises a reading step of reading a bar code on the packaging deposited in the container (the object 313 (e.g., a consumer product, a bag, etc.) includes a bar code, and the storage structure 305, a camera, sensor, scanner or other device in the storage system reads the bar code and identifies the item based on the bar code. See at least [0038]). The motivation to combine Mager and Ma is the same as explained under claim 17 above, and is incorporated herein.

Regarding Claim 20: Mager in view of Ma teaches the above limitations. Additionally, Mager discloses a calibration step of calibrating the system based on at least one detected deposition of the at least one sensor so as to learn a physical signature of the deposition based on at least the measurement of the container (Initially, at block 1205, identification and quantity data for one or more consumable items is received from a plurality of remote weight sensing devices. Such data may be received from a weight sensing surface such as described above. For example, a container of eggs may be placed on a weight sensing surface. The weight sensing surface may interrogate a tag on the egg container that identifies the container as containing eggs. A weight associated with the container is determined, with the weight and identification information received according to block 1205. In some examples, a time is associated with the weight and identification information that may be used to provide information related to the time of consumption. A consumption metric is determined for the one or more consumable items based on the received data, as noted at block 1210. Continuing with the above example, the received weight and identification data may be compared to one or more previous weights of that particular item, and a difference in weight used to determine a quantity of the item that has been consumed. In the example of motion measurement which is used to determine a deposition (the storage structure 305 optionally detects the opening of the door, latch or seal to the storage structure 305. This detection step may help indicate that an object 313 will soon be removed from and/or placed in the storage structure 305. See at least [0046]. Also: The storage structure 305 determines which of the above four models match the motions and actions of the user. Based on this determination, the storage structure 305 then updates the inventory records database 315 (step 240). See at least [0056] and Fig. 2). The motivation to combine Mager and Ma is the same as explained under claim 17 above, and is incorporated herein.

Regarding Claim 21: Mager in view of Ma teaches the above limitations. Additionally, Mager discloses wherein the transmitting step comprises a routing step of transmitting the detected deposition from the at least one sensor to the processor (Each weight sensing surface 110 may operate to communicate with network 115 through a network connection, a wireless connection (e.g., a IEEE 802.11, Zigbee.TM., Bluetooth.TM. connection, or other wireless standard), or may otherwise connect to a central node in a user system 105 that then communicates over network 115. See at least [0035]. Also: The central server computer system 120 may collect item and quantity data and provide various consumption-related information based on the collected data. … The weight sensing surface 110-a may provide a weight of the bag, along with the identification code, which is used by the central server computer system to determine that the identification code indicates that the item is sugar. See at least [0036]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mager et al. (US 2013/0218511 A1) in view of Ma et al. (US 2016/0217417 A1) and Castel et al. (US 2014/0101058 A1), and further in view of Goncalves et al. (US 2011/0286628 A1). 

Regarding Claim 22: Mager in view of Ma and Castel teaches the above limitations. Mager does not explicitly disclose wherein the at least one sensor is further configured to detect permeability or permeability of packaging deposited in the container. 
However, Goncalves teaches wherein the at least one sensor is further configured to detect permeability (To obtain the physical property measurements, system 100 may include one or more optional sensors 315 to measure, for example, the weight, size, volume, shape, temperature, and/or electromagnetic characteristics of the known object. See at least [0116]. Also: Several object parameters can be used for the measurement. Some of the object parameters may be physical properties of the known object, and some of the object parameters may be extracted from the appearance of the known object in a captured image. Possible measurements include: … Electromagnetic characteristics (magnetic permeability, inductance, absorption, transmission). See at least [0057]. Also: Processor 115 receives information corresponding to target object 110 (step 505). This information includes image data representing an image in which target object 110 is represented. The information may also include sensor data (e.g., weight data, size data, temperature data, electromagnetic characteristics data). See at least [0125]. Also: From the target object information received by processor 115, classification module 120 determines a classification signature of target object 110 by applying a measurement to one or more aspects of target object that is represented in the target object information (step 515). Any of the measurements and corresponding methods described above (e.g., the methods corresponding to FIGS. 5-8) that may be used to determine the classification signatures of the known objects may also be used to determine the classification signature of target object 110. See at least [0129]. Also: the classification signature of target object 110 is compared to the classification signatures of the known objects to select the known objects that are most similar to target object 110. See at least [0132]). 
Mager, Ma, and Castel provide a system which uses a camera to identify a product being placed in a refrigerator, upon which the claimed invention’s detection of permeability can be seen as an improvement. However, Goncalves demonstrates that the prior art already knew of making permeability measurements of objects to enhance image object recognition. One of ordinary skill in the art could have easily applied the permeability techniques of Goncalves to the system of Mager, Ma, and Castel to enhance Ma’s object recognition. Further, one of ordinary skill in the art would have recognized that such . 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mager et al. (US 2013/0218511 A1) in view of Ma et al. (US 2016/0217417 A1) , and further in view of Goncalves et al. (US 2011/0286628 A1).

Regarding Claim 23: Mager in view of Ma teaches the above limitations. Mager does not explicitly disclose wherein the plurality of depositions is further detected based on a measure of permittivity or permeability.
However, Goncalves teaches wherein the detections based on a measure of permittivity or permeability (To obtain the physical property measurements, system 100 may include one or more optional sensors 315 to measure, for example, the weight, size, volume, shape, temperature, and/or electromagnetic characteristics of the known object. See at least [0116]. Also: Several object parameters can be used for the measurement. Some of the object parameters may be physical properties of the known object, and some of the object parameters may be extracted from the appearance of the known object in a captured image. Possible measurements include: … Electromagnetic characteristics (magnetic permeability, inductance, absorption, transmission). See at least [0057]. Also: Processor 115 receives information corresponding to target object 110 (step 505). This information includes image data representing an image in which target object 110 is represented. The information may also include sensor data (e.g., weight data, size data, temperature data, electromagnetic characteristics data). See at least [0125]. Also: From the target object information received by processor 115, classification module 120 determines a classification signature of target object 110 by applying a measurement to one or more aspects of target object that is represented in the target object information (step 515). Any of the measurements and corresponding methods described above (e.g., the methods corresponding to FIGS. 5-8) that may be used to determine the classification signatures of the known objects may also be used to 
Mager and Ma provide a system which uses a camera to identify a product being placed in a refrigerator, upon which the claimed invention’s detection of permeability can be seen as an improvement. However, Goncalves demonstrates that the prior art already knew of making permeability measurements of objects to enhance image object recognition. One of ordinary skill in the art could have easily applied the permeability techniques of Goncalves to the system of Mager and Ma to enhance Ma’s object recognition. Further, one of ordinary skill in the art would have recognized that such an application of Goncalves would have predictably resulted in an improved system with more accurate object recognition (Goncalves, [0035]). As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Mager and the teachings of Ma and Goncalves. 

Response to Arguments
Applicant’s Argument Regarding Priority: “[T]he subject matter of the instant application is supported through a combination of all the cited priority applications. The priority document GB 1520522, at least partially supports the subject matter disclosed in the instant application. Those portions not covered in the ‘522 priority document are covered in the other documents cited in support of the priority claim. Applicant submits that a totality of the set of priority documents proves applicant had possession of the claimed invention as of the earliest filed priority document.” 
Examiner’s Response: Applicant's arguments filed 16 February 2021 have been fully considered but they are not persuasive. Examiner is unaware of any basis for applicant’s assertion that a set of priority documents may be used to demonstrate possession as of the earliest document of the set. Applicant should note MPEP 211.01(b) which states that “The statute is so worded that … the later-filed application may disclose more than the prior application, and in either case the later-filed application is entitled to the benefit of the filing date of the prior application as to the common subject matter disclosed in compliance with 35 U.S.C. 112(a). If applicant wishes to advance this argument, they should identify the any support for the identified limitations in the document GB1520522, examiner concludes that the present claims do not deserve the benefit of the priority date of GB1520522. 

Applicant’s Argument Regarding 112(a) Rejections of claims 11, 13-17, and 19-21: By virtue of the claim amendments this rejection is moot and should be withdrawn. 
Examiner’s Response: Applicant's arguments filed 16 February 2021 have been fully considered, and they are persuasive. The rejection under 112(a) is withdrawn. Examiner notes that applicant’s amendment of claim 11 so that it recites “a processor” instead of “signal processing means” withdraws the limitation from interpretation under 112(f). As such, this resolves the 112(a) rejection.

Applicant’s Argument Regarding 112(b) Rejections of claims 11 and 13-16: By virtue of the claim amendments this rejection is moot and should be withdrawn.
Examiner’s Response: Applicant's arguments filed 16 February 2021 have been fully considered. Applicant’s amendments to claim 11 so that it recites “a processor” instead of “signal processing means” withdraws the limitation from interpretation under 112(f). As such, this resolves the 112(b) rejection. As such, the 112(b) rejections based on the 112(f) interpretation of “signal processing means” is withdrawn. However, regarding the 112(b) rejection for claim 14, Examiner notes that the amendments do not withdrawn the relevant limitation from interpretation under 112(f). In the most recent amendments, applicant has amended the claim to recite “a calibration device” instead of “a calibration means.” However, MPEP 2181.I.A unambiguously indicates that “device” is a non-structural generic placeholder. As such, the limitation continues to be interpreted under 112(f), and continues to be rejected under 112(b). 

Applicant’s Argument Regarding 103 Rejections of claims 11 and 13-17, and 19-21: The cited art fails to disclose or suggest "at least one sensor communicably attached to the container, the at least one sensor arranged to perform at least a visual reading of packaging indicative of a product, which is in proximity to the container, and a motion measurement of the container and detect a current deposition in 
Examiner’s Response: Applicant's arguments filed 16 February 2021 have been fully considered but they are rendered moot by the amendment of claims 11 and 17. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the office actions dated 10 September 2019 and 29 May 2020. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515.  The examiner can normally be reached on M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2021-02-25